Order entered October 30, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01269-CV

                          IN RE I.C, JAMES DONDERO, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                            ORDER
                         Before Justices Bridges, Osborne, and Carlyle

        Based on the Court’s opinion of this date, we DENY relator’s October 17, 2019 petition

for writ of mandamus challenging the trial court’s September 11, 2019 order. We DENY AS

MOOT relator’s October 17, 2019 emergency motion to stay the September 11, 2019 pending

our disposition of his mandamus petition.




                                                     /s/   LESLIE OSBORNE
                                                           JUSTICE